Decree affirmed. This case was argued with No. 4267, Turner v. Forbes, decided this day [ante, 120]. The only items of the account here in dispute are those showing distribution to the executor of the will of Elizabeth S. Cheney. The executor’s right as a distributee is derived through assignments in bankruptcy of Benjamin P. Cheney, the younger, who died June 1, 1942. The distribution was rightly made in accordance with the final decree after rescript in Forbes v. Snow (245 Mass. 85) by which decree all interested persons were bound.